              Case
               Case:3:09-cv-02292-WHO
                      18-15292, 04/19/2019,
                                         Document
                                            ID: 11269876,
                                                    888 Filed
                                                          DktEntry:
                                                              04/22/19
                                                                    57-1, Page 1 of 2




                                  NOT FOR PUBLICATION                           FILED
                           UNITED STATES COURT OF APPEALS                       APR 19 2019
                                                                            MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS
                                  FOR THE NINTH CIRCUIT

KRISTIN M. PERRY; et al.,                              No.   18-15292

                       Plaintiffs-Appellees,           D.C. No. 3:09-cv-02292-WHO

CITY AND COUNTY OF SAN
FRANCISCO,                                             MEMORANDUM*

          Intervenor-Plaintiff-
          Appellee,

KQED, INC.,

                       Intervenor-Appellee,

    v.

ARNOLD SCHWARZENEGGER, in his
official capacity as Governor of California;
et al.,

                       Defendants,

    and

DENNIS HOLLINGSWORTH; et al.,

          Intervenor-Defendants-
          Appellants.
.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       Case
        Case:3:09-cv-02292-WHO
               18-15292, 04/19/2019,
                                  Document
                                     ID: 11269876,
                                             888 Filed
                                                   DktEntry:
                                                       04/22/19
                                                             57-1, Page 2 of 2




                   Appeal from the United States District Court
                        for the Northern District of California
                  William Horsley Orrick, District Judge, Presiding

                              Submitted April 17, 2019**
                               San Francisco, California

Before: FERNANDEZ, BEA, and N.R. SMITH, Circuit Judges.

      In light of the district court’s briefing and hearing schedule for a future

motion to continue to seal the recording at issue, we presently lack jurisdiction

over Proponents’ appeal. The district court’s order compelling “the recordings be

kept under seal . . . until August 12, 2020” is not a “final decision[]” of the district

court. See 28 U.S.C. § 1291. Nor is it a reviewable collateral order, for the order is

not “effectively unreviewable on appeal from a final judgment.” U.S. v. Hickey,

185 F.3d 1064, 1066 (9th Cir. 1999). Accordingly, this appeal is dismissed without

prejudice for lack of jurisdiction.

      DISMISSED WITHOUT PREJUDICE.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                            2
